NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 14 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EVA GLORIA GUIDO-MEJIA and                      No.    17-70799
ANGEL ALONSO ARGUETA-GUIDO,
                                                Agency Nos.       A208-145-333
                Petitioners,                                      A208-145-334

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 12, 2018**


Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Eva Gloria Guido-Mejia and Angel Alonso Argueta-Guido, natives and

citizens of El Salvador, petition for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from an immigration judge’s decision



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying their motion to reopen removal proceedings conducted in absentia. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir.

2005). We deny the petition for review.

      The agency did not abuse its discretion in denying petitioners’ motion to

reopen for failure to establish “exceptional circumstances” under 8 U.S.C.

§ 1229a(b)(5)(C)(i) where petitioners’ evidence, including the dentist’s note, does

not establish that Guido-Mejia’s illness was “serious” as defined by the statute.

See 8 U.S.C. § 1229a(e)(1); Celis-Castellano v. Ashcroft, 298 F.3d 888, 892 (9th

Cir. 2002) (BIA did not abuse its discretion in concluding that petitioner’s

evidence, consisting of a declaration and a medical form, failed to establish that

his asthma attack constituted “exceptional circumstances”).

      Petitioners failed to raise, and thus have waived, any challenge to the BIA’s

determination that they did not submit any supporting documentation for their

claims for asylum and related relief, nor discuss any changed country conditions to

warrant reopening to seek such relief. See Rizk v. Holder, 629 F.3d 1083, 1091 n.3

(9th Cir. 2011) (issues not raised in an opening brief are waived).

      Petitioners’ contentions that the BIA’s decision was insufficient and violated

their due process rights are unsupported by the record. See Najmabadi v. Holder,

597 F.3d 983, 990-91 (9th Cir. 2010).


                                          2                                    17-70799
PETITION FOR REVIEW DENIED.




                       3      17-70799